295 S.C. 218 (1988)
367 S.E.2d 702
William C. ADAMS, Respondent
v.
DAILY TELEGRAPH PRINTING CO., d/b/a WBTW TV 13; Eastern Carolinas Broadcasting Co., Inc., d/b/a WPDE TV 15; Bobby L. Hicks; and Gwen Cooper Hicks, Of Whom Daily Telegraph Printing Co., d/b/a WBTW TV 13 is Petitioner.
22866
Supreme Court of South Carolina.
Heard March 8, 1988.
Decided April 25, 1988.
Reginald C. Brown, Jr., and Mary Layton Wells, both of Hyman, Morgan, Brown, Jeffords, Rushton & Hatfield, Florence, for petitioner.
T. Kenneth Summerford and Karl A. Folkens, Florence, for respondent.
Heard March 8, 1988.
*219 Decided April 25, 1988.
Per Curiam:
Reference is had to the opinion of the Court of Appeals[1] for a full statement of the facts. We affirm the result, but clarify one matter in the opinion.
The opinion of the Court of Appeals shall not be read to hold that qualified privilege applies only in the case of a public figure or official. Although a First Amendment privilege extends only to an action by a public figure or official, there are numerous other qualified privileges which may apply to a private person. Prosser and Keeton on Torts, § 113, pp. 805-7; § 115 (5th ed. 1984). This Court has repeatedly so held. See, e.g., Abofreka v. Alston Tobacco Co., 288 S.C. 122, 341 S.E. (2d) 622 (1986); Duckworth v. First National Bank, 254 S.C. 563, 176 S.E. (2d) 297 (1970); Jones v. Garner, 250 S.C. 479, 158 S.E. (2d) 909 (1968); Cullum v. Dun & Bradstreet, Inc., 228 S.C. 384, 90 S.E. (2d) 370 (1956).
We, of course, express no opinion on its applicability to this litigation, upon trial.
Affirmed as modified.
NOTES
[1]  292 S.C. 273, 356 S.E. (2d) 118 (Ct. App. 1987).